Title: William Knox to John Adams, 7 December 1784
From: Knox, William
To: Adams, John


        
          Sir
          London 7. December 1784
        
        Your politeness and Kind attention to me in Europe, together with the unequivocal regard I have for your character, induces me to make you a tender of my best services in the conveying any Commands or Letters you may wish to send to Boston for which place I have taken my Passage, and it is expected the Ship will sail in a fortnight or three Weeks, she is from Boston, and owned by Mr. James Swan, and Mr. John Merchant, and Commanded by Capt. Young father in Law to Mr. W. Tudor. Very ill Health has prevented my revising my Native Country at an earlier period & indeed for many Months deprived me of the pleasures of Society. I am happy to have so far recovered, as to undertake without reluctance a Winters voyage in order to join my good Brother and to me his enteresting Family, he and they are very well and live in Mrs: Jones’s House at Dorchester about five Miles from Boston.
        Your Kindness in communicating to me both at the Hague and in London information which you supposed might tend to enlarge my Ideas of Europian Politics, and wch. might one day or other by communications from me be of service to our dear Country, emboldens me, as I am on the point of returning, to beg information on some of the important subjects of Europe, as on my return interrogations will come from my various connections and Friends to whom I wish to convey valuable and well authenticated intelligence, these enquiries will not be few probably in Number, as it is my intention some time after my arrival to travel by Land from Boston to Charles-Town, from the same motives wch. have induced me to stay so long and to have made so many excursions thro’ the differentt parts of Europe. To make myself acquainted with the Mercantile interests of those Countries, wch. I have thought proper enough being myself a Man of Bassiness. I wish to confine my enquiries of your Opinion so far as can with propriety be communicated, to the more immediate State of the Emperor with the Dutch, Will the French or the King of Prussia assist the Dutch? if they will not who

will?— Whether you think the emperor has right as well as strength in his demands or is the right that might gives?— Whether you think there is a positive Combination among the great Catholic Powers of Europe to crush England and the Lesser Protestant ones? (this is an Idea of some very sensible people)— What is your Opinion of The present State of Ireland—and lastly whether the State of our Dear Country is as you wish it, on what amendments or improvements and in what particulars it stands most in need off?
        I hear Sir Mrs. Adams is with you if So, pray make my very respectful Regards to her, and make my joint offers to her of service in taking her Commands. I am charmed with the Character of Mr. Jefferson who you have at Paris, had I ever seen him I should beg my Comps to him, such Characters give a Colour to the reputation of America, wch. the depraved state of Europe does not admit off. I pray God my dear Sir & I am sure you will not except to the ejaculation that Our Public Countrymen, may never adopt the wretched policy of intrigue and Mystery which pervades at present with scarcely an exception all the Courts of Europe, but prefer what I sincerely think is our national Character, (however great and numerous the deviations may be) plain Honesty, at the same time possessing such information, and Discerment as like the great Stairs formerly from the British Court as Minister to the Court of Verseilles, to be so superior to that unmanly system as to able even to counteract it in the most perfect manner. I hope you will excuse the trouble I mean to put you to, when you may easily see, and be assured of the propriety of my intentions on this subject. any other information you may think proper to communicate I shall gladly receive in the interim
        I have the Honor to be with senti/ments of Respect, the most sincere / Sir, Your Mt. Obliged & Obt Servt
        
          Wm. Knox
        
      